ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter, having been received and considered by the Acting Chief Justice, the Court finds:
1. The Appeal was filed on July 26, 1978.
2. The Motion for Correction of Error was filed on July 28, 1978.
3. Rule 5(d) of the Rules of Appellate Procedure requires that a party file a Motion for Reconsideration before an appeal. Petitioner filed
this motion two (2) days after the appeal and therefore failed to comply with Rule 5(d).
THEREFORE, the Appeal in the above-entitled matter, filed the 26th day of July, 1978, is DISMISSED.
Dated this 12th day of October, 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation